
QuickLinks -- Click here to rapidly navigate through this document

Portions of this Exhibit have been omitted and filed separately with the
Secretary of the Commission pursuant to the Company's application requesting
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.


BIOPHARMACEUTICAL DEVELOPMENT AND SERVICES AGREEMENT


        This BIOPHARMACEUTICAL MANUFACTURING AND SERVICES AGREEMENT, effective
as of this 16th day of April 2004 (the "Effective Date"), between IMMUNOGEN,
INC., a Massachusetts corporation ("Customer"), having its principal place of
business at 128 Sidney Street, Cambridge, MA 02139 and LAUREATE PHARMA, L.P., a
Delaware limited partnership ("Laureate"), having a principal place of business
at 201 College Road East, Princeton, NJ 08540, (each a "Party", collectively the
"Parties").


W I T N E S S E T H:


        WHEREAS, Laureate provides a full range of bioprocessing services to the
biopharmaceutical industry, including cell line development, process
development, protein production, cell culture, protein purification,
bioanalytical chemistry, aseptic filling and QC testing; and

        WHEREAS, Customer desires Laureate to perform Services (as defined
below) related to the cGMP (as defined in Section 1.21) hollow-fiber bioreactor
production and purification of [*************] antibody, produced by the
[*******] CHO cell line ("Services"), and Laureate desires to perform such
Services, all in accordance with the terms of this Agreement, including the
Scope (as defined in Section 1.40).

        NOW, THEREFORE, in consideration of the above statements and other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the Parties hereto agree as follows:

        Section 1.    Definitions.    Terms defined elsewhere in this Agreement
shall have the meanings set forth therein for all purposes of this Agreement
unless otherwise specified to the contrary. The following terms shall have the
meaning set forth below in this Section 1:

        1.1   "Affiliate(s)" means any person, firm, trust, partnership,
corporation, company or other entity or combination thereof which directly or
indirectly: (i) controls a Party; (ii) is controlled by a Party; or (iii) is
under common control with a Party. As used in this definition, the terms
"control" and "controlled" mean ownership of fifty percent (50%) or more
(including ownership by trusts with substantially the same beneficial interests)
of the voting and equity rights of such person, firm, trust, partnership,
corporation, company or other entity or combination thereof or the power to
direct the management of such person, firm, trust, corporation or other entity
or combination thereof.

        1.2   "Agreement" means this Biopharmaceutical Development and Services
Agreement and all appendices, schedules, exhibits and attachments attached
hereto, including but not limited to the Scope, and any amendments and addendums
hereto.

        1.3   "Assumptions" shall have the meaning set forth in Section 9.

        1.4   "Batch" means a number of bottles each filled at the same time
with the same Lot or a group of Lots of Bulk Intermediate.

        1.5   "Batch Record" means a manufacturing record for a Batch generated
by Laureate and approved by Customer made concurrently with the performance of
each step of the production, purification and aseptic filling process for the
Bulk Intermediate such that successive steps in such processes may be traced.

        1.6   "Bulk Intermediate" means the bulk purified monoclonal antibody
protein produced using the Cell Line and subsequently purified.

        1.7   "Cell Line" means the CHO cell line that has been designed and
engineered to produce monoclonal antibody product as shown in Appendix 1
attached hereto, supplied by Customer to Laureate.

--------------------------------------------------------------------------------




        1.8   "Certificate of Analysis" means a document signed by an authorized
representative of Laureate, describing Specifications for, and testing methods
applied to, the Bulk Intermediate, and the results thereof.

        1.9   "Certificate of Manufacturing Compliance" means a document signed
by an authorized representative of Laureate, attesting that a particular Batch
was manufactured, filled, packaged, held and shipped in accordance with
applicable Good Manufacturing Practices, the Specifications and all other
applicable laws, rules and regulations.

        1.10 "CHO" means recombinant Chinese hamster ovary cell line.

        1.11 "Claim" shall have the meaning set forth in Section 18(a).

        1.12 "Contamination" shall have the meaning set forth in Section 18(b).

        1.13 "Customer Confidential Information" means any information,
business, technical or financial data supplied by Customer to Laureate,
including without limitation, all Customer Know How and all information
concerning the Cell Line or Bulk Intermediate.

        1.14 "Customer Know How" means all scientific, technical and other
information supplied by Customer to Laureate for use in the Program, including
without limitation, all information relating to the Cell Line or Bulk
Intermediate.

        1.15 "Data" means any and all data generated by Laureate in the
performance of the Program.

        1.16 "Equipment" means any equipment or machinery used by Laureate in
the manufacture of the Bulk Intermediate or the holding or quality control
testing of the Bulk Intermediate or Process Consumables.

        1.17 "Facility" means Laureate's manufacturing facility located at 201
College Road East, Princeton, NJ 08540 or such other facility as may be
determined by the Parties in accordance with Section 3(d).

        1.18 "FDA" means the United States Food and Drug Administration and any
successor agency having substantially the same functions.

        1.19 "Filling Components" means bottles and crimps used for an aseptic
fill of the Bulk Intermediate.

        1.20 "Filled Product" means bottles filled with Bulk Intermediate from
an identified Lot or Lots which are in a form ready for release and shipment
from the Facility.

        1.21 "Good Manufacturing Practices" or "GMP" or "cGMP" means current
good manufacturing practices, as specified in regulations promulgated from time
to time by the FDA for the manufacture and testing of pharmaceutical products.
Laureate's operational quality standards are defined in internal cGMP policy
documents and are based on Laureate's current interpretation of cGMP.

        1.22 "Invention" means any methods, technology, know how, copyrights or
other intellectual property of any kind, other than Data, conceived or reduced
to practice by Laureate in the performance of the Program.

        1.23 "Laureate Confidential Information" means any information,
business, technical or financial data concerning Laureate's production,
purification and aseptic filling process and techniques, including without
limitation, Laureate Know How supplied by Laureate to Customer.

        1.24 "Laureate Group" shall have the meaning set forth in Section 18(b).

        1.25 "Laureate Know How" means all scientific, technical and other
information, other than Customer Confidential Information, relating to the
Process and used by Laureate in the performance of the Program.

2

--------------------------------------------------------------------------------




        1.26 "Laureate SOP" means the written standard operating procedures and
methods of Laureate, as the same may be amended from time to time, a current
copy of which shall be provided to Customer on the Effective Date.

        1.27 "Loss" shall have the meaning set forth in Section 18(a).

        1.28 "Lot" means the Bulk Intermediate produced in a single production,
which may be contained in one or more containers thereof.

        1.29 "Materials" means Cell Lines, raw materials, reference standards
and/or any other substances to be provided by Customer to Laureate in order to
undertake the Program.

        1.30 "Modification" shall have the meaning set forth in Section 9(a).

        1.31 "Person" means an individual, partnership, corporation, limited
liability company, joint stock company, unincorporated organization or
association, trust or joint venture, or a governmental agency or political
subdivision thereof.

        1.32 "Process" means the production methods and purification processes
used by Laureate for the manufacture of Bulk Intermediate from the Cell Line,
including without limitation, any Process Invention.

        1.33 "Process Consumables" means media, raw materials, filters,
membranes, disposable analytical test kits, tubing, filling needles, disposable
bags, disposable glass/plasticware, cleaning supplies and other changeover parts
consumed during the manufacture of Bulk Intermediate.

        1.34 "Process Invention" means any Invention relating to the Process
conceived or discovered by Laureate employees in connection with the Program.

        1.35 "Product-Dedicated Equipment" means Equipment such as, without
limitation, chromatography columns and resins, that are procured by Laureate in
accordance with Sections 4(c) and 8 of this Agreement and used by Laureate
solely for the manufacture of Bulk Intermediate pursuant to this Agreement.

        1.36 "Product Invention" means any Invention relating to Bulk
Intermediate (excluding any Process Invention) and/or the Cell Line conceived or
otherwise discovered by Laureate in connection with the Program.

        1.37 "Program" means the Services to be performed by Laureate for
Customer as described in and in accordance with the attached Appendices 1
through and including Appendix 4.

        1.38 "Quality Agreement" shall have the meaning set forth in
Section 3(c).

        1.39 "Scope" means the detailed scope-of-work documents attached hereto
as Appendices 1 through and including Appendix 4 and based on Laureate SOP.

        1.40 "Specification" means the written requirements for tests, analysis,
test procedures and acceptable test results with which the Bulk Intermediate,
raw materials and excipients shall conform as set forth on Appendix 4 hereto, as
amended from time-to-time by the Parties by mutual agreement.

        1.41 "Third Party" shall mean any Person other than Customer, Laureate
and their respective Affiliates.

        Section 2.    Scope of Work; Orders for Filled Products.    (a) A
detailed Scope prepared by Laureate under Customer's direction and approved by
Customer is attached to this Agreement as Appendices 2 and 3. Laureate will
perform the Services for Customer in accordance with the Scope. The Scope will
specify the Program design, information desired and estimated duration of the
Program.

        (b)   Customer hereby acknowledges that (a) Laureate consulted with
Customer in developing the Program design in a manner consistent with Laureate's
current reasonable understanding of United States (the "US") regulatory
guidelines and (b) Laureate does not warrant that the Program results will

3

--------------------------------------------------------------------------------




satisfy the requirements of any regulatory agencies at the time of submission of
Program results to such agencies.

        (c)   Laureate's performance of the Program will be based on Customer
Know-How provided by or on behalf of the Customer. Such Customer Know-How will
be incorporated by Laureate into Program documents (including without
limitation, scale up plans, Batch Records and Specifications) that will be
reviewed and approved by the Customer prior to use by Laureate. These documents,
together with Laureate Know-How (including any Laureate Know-How or Process
Inventions produced by Laureate in the conduct of the Program), will form the
sole basis upon which the Program will be performed. Laureate makes no
representation or warranty that execution of the Program according to the
approved Program documents will result in any specific quantity or quality of
Bulk Intermediate.

        (d)   In addition to routine Program meetings, senior representatives of
the Parties shall meet on an occasional basis or as necessary, the first meeting
being no later than [*******] from the Effective Date, to review the progress of
the Program relative to the Scope and to agree on any necessary changes to the
Scope. Any disagreement between the Parties concerning the Scope (including,
without limitation, the failure of the Parties to agree upon any necessary
changes to the Scope) shall be resolved in accordance with the dispute
resolution procedures set forth in Section 17 hereof. The parties acknowledge
that changes to the Scope may impact pricing under this Agreement, and the
parties agree to use commercially reasonable efforts to negotiate modifications
to prices to the extent that any such changes to the Scope increase the cost of
the Services provided by Laureate.

        Section 3.    Program Performance.    (a) Laureate shall use its
commercially reasonable efforts to perform the Services and to provide the
Facility, supplies, and staff necessary to complete the Program as provided in
the Scope, as it may be modified as provided herein, in accordance with the
terms of this Agreement. In the event of any conflict between the terms set
forth in the body of this Agreement and the terms set forth in the Scope, the
terms contained in the body of this Agreement shall control.

        (b)   Laureate will appoint a Laureate representative (the "Program
Manager") to be responsible for the completion of the Program by Laureate. The
Program Manager will coordinate performance of the Program with a representative
designated by Customer (the "Customer Representative"), which representative
shall have responsibility over all matters relating to performance of the
Program on behalf of Customer. Unless otherwise agreed in the Scope or mutually
agreed to by the Parties in writing, all communications between Laureate and the
Customer regarding the conduct of the Program pursuant to the Scope shall be
addressed to or routed through the Program Manager and Customer Representative.
Laureate may, at its option, substitute the Program Manager during the course of
the Program and Customer may, at its option, substitute the Customer
Representative during the course of the Program, in either case upon prior
written notice to the other party.

        (c)   The parties will prepare a detailed document ("Quality Agreement")
specifying the quality and regulatory procedures and responsibilities of the
parties hereunder with respect to the manufacture of Bulk Intermediate.

        (d)   Laureate shall perform all Services at the Facility and retain at
the Facility all Equipment, Process Consumables, excipients, packaging
components and other items used in the manufacturing of Bulk Intermediate.
Laureate may not change the location of the Facility without the prior written
consent of Customer, which consent shall not be unreasonably withheld, delayed
or conditioned.

        (e)   Subject to Section 4(c) of this Agreement with respect to
Product-Dedicated Equipment, Laureate shall supply, at its own expense, all
Equipment required for the purpose of performing the Services and/or
manufacturing the Bulk Intermediate and certain Equipment used for the holding
and/or quality control testing of the Bulk Intermediate or Process Consumables.

        (f)    Laureate shall maintain, at its own expense, the Facility and the
Equipment, in a state of repair and operating efficiency consistent with the
requirements of the Specifications, Good Manufacturing Practices and other
applicable regulatory requirements.

4

--------------------------------------------------------------------------------




        (g)   Laureate may not change the Process in any respect without the
prior written consent of Customer. Laureate shall be responsible for performing
all validation testing of the Facility and for validating all production,
cleaning and packaging processes employed in the Process, in accordance with
Good Manufacturing Practices and other applicable regulatory requirements.

        Section 4.    Program Materials.    (a) Customer will provide Laureate
with sufficient amounts of Cell Line reference standards or other Materials with
which to perform the Program, as well as all documentation and such other data
owned or controlled by Customer as Laureate reasonably determines may be
necessary to apprise Laureate of the stability of the Materials, process
characteristics, proper storage, and manufacturing and safety requirements,
including without limitation, the Certificate of Analysis relating to the Cell
Line and reference standards as specified in Appendix 4 attached hereto. Any
Product-Dedicated Equipment provided to Laureate by Customer shall be in good
operating condition and free from all material defects.

        (b)   Laureate shall procure the Materials, Filling Components and
Process Consumables for use in the Program and each manufacturing run. By
written notice to Laureate, Customer may procure certain Materials specified in
the Scope, such as media and resins.

        (c)   Laureate shall procure the Product-Dedicated Equipment and pass
through the costs to the Customer consistent with Section 8. Prior to any such
procurement of Product-Dedicated Equipment, Laureate shall notify Customer in
writing of the specific Product-Dedicated Equipment required and the expected
cost of such Product-Dedicated Equipment. By written notice to Laureate,
Customer may procure certain Product-Dedicated Equipment for use in the Program
at its own expense.

        (d)   Upon completion of the Program (i) the Product-Dedicated Equipment
paid for by Customer in accordance with Section 4(c) and Section 8 will be
returned to the Customer, at the Customer's expense and (ii) any remaining
samples of the Materials, documentation or data provided to Laureate will be
returned to the Customer or, upon written authorization from Customer,
destroyed/disposed of by Laureate. Samples of such Materials and copies of such
documentation or data may be retained by Laureate to the extent required by
applicable regulatory requirements.

        (e)   Prior to each use of the Equipment in manufacturing the Bulk
Intermediate, Laureate agrees to implement a cleaning validation protocol with
respect to the Equipment in compliance with Good Manufacturing Practices.

        (f)    Except with the prior written consent of Customer, Laureate shall
use the Product-Dedicated Equipment only to manufacture Bulk Intermediate,
Process Components and other products pursuant to this Agreement (collectively,
"Customer Products"). In requesting Customer's consent to use Product-Dedicated
Equipment for the manufacture of non-Customer Products, Laureate shall provide
Customer with complete information regarding such non-Customer Products and the
cleaning and maintenance of such machinery or equipment, in order to allow
Customer to evaluate the risk of cross-contamination.

        (g)   Laureate shall maintain in the Facility adequate and segregated
holding accommodations for the Bulk Intermediate, Process Components and other
items used in manufacturing the Bulk Intermediate, and shall hold the Bulk
Intermediate in a separate segregated area until delivery to Customer.

        Section 5.    Use of Subcontractors.    (a) Laureate reserves the right
to employ subcontractors from time-to-time to undertake certain activities
related to the Program. All subcontractors will be pre-approved by the Customer
and will be held under obligations of confidentiality consistent with Section 10
hereof. A list of approved subcontractors is provided in Appendix 5 hereto, as
may be amended from time to time by mutual written agreement of the Parties.

        (b)   Laureate will be responsible for the performance of any
subcontractor used by it for the Program, including without limitation all
costs, expenses, damage or loss of any nature, whether direct

5

--------------------------------------------------------------------------------




or consequential, occasioned by the performance or failure of such subcontractor
to perform the subcontracted services.

        (c)   Laureate will not be held responsible or liable for the
performance of any Third Party retained by Customer to perform services related
to the Program, including without limitation, distributors, consultants and
testing entities.

        Section 6.    Compliance with Government Regulations.    (a) Laureate
will perform the Program in accordance with the Scope. Subject to Sections 6(c)
and 16(a) below, Laureate will also comply with applicable government regulatory
requirements, including all such requirements concerning cGMP appropriate to the
Program.

        (b)   Laureate shall be responsible for obtaining, at its expense, any
Facility, licenses, permits and regulatory and government approvals necessary
for the development, manufacture and supply of the Bulk Intermediate in
accordance with the terms of this Agreement. Laureate shall provide Customer
with a letter of reference to Laureate's Drug Master File ("DMF") that describes
the Facility for inclusion or use in Customer's regulatory submissions.

        (c)   Should any applicable government regulatory requirements be
changed, Laureate will use commercially reasonable efforts to comply with the
applicable changed requirements. If compliance with such applicable changed
regulatory requirements necessitates, in the reasonable discretion of Laureate,
a material change in the Scope or the Program, or an increase in the cost of the
Services provided by Laureate, Laureate will submit to Customer a revised
technical and cost proposal for Customer's acceptance and, on and after the date
of such submission upon written notice to Customer, may suspend any and all
Services impacted by the applicable changed regulatory requirements until such
time as Customer and Laureate reach agreement on a revised proposal. If the
parties are unable to agree upon a revised Scope or Program or cost structure,
as the case may be, within [******* (**)] days of Customer's receipt of
Laureate's written notice, Laureate, at its sole and exclusive option, may cease
performance of its obligations under the existing Program by providing not less
than [******* (**)] days' written notice and this Agreement shall terminate
effective upon expiration of such notice period.

        (d)   In the event that Laureate reasonably determines that a conflict
exists between US government regulations applicable to the performance of the
Services and/or the Program and the applicable regulations of any foreign
governmental agency or regulatory authority, Laureate shall provide written
notice of same to Customer and Customer will designate, in writing, which
regulations shall be followed by Laureate in its performance of the Services
and/or the Program (the "Customer Regulatory Designation").

        Section 7.    Facility Visits and Audits.    (a) Customer's
representatives may visit the Facility at appropriate times consistent with the
Program to observe the progress of the Program or to audit the Program, such
access and audit being subject to the limitations provided in Appendix 6 hereto.
Following each audit, Customer shall discuss its observations and conclusions
with Laureate, and, if necessary, corrective actions shall be negotiated by
Customer and Laureate within [******* (**)] days thereafter. Laureate shall
implement mutually agreed upon corrective action within [******* (**)] days
after the parties reach such agreement, unless otherwise agreed in writing by
the parties. Laureate will have the right at reasonable times and upon
reasonable notice to audit the quality control laboratories used by Customer
(except for Customer's contract manufacturers), or any Third Party analytical
subcontractor engaged by Customer, in connection with any Materials or the Cell
Line provided by or on behalf of Customer to Laureate under this Agreement.

        (b)   If any governmental authority visits or inspects the Facility,
with respect to the Services, the Process or the Bulk Intermediate (an
"Applicable Inspection"), then, to the extent the authority gives Laureate prior
written notice of such Applicable Inspection, Laureate shall provide Customer
with prompt written notice thereof and shall permit Customer to be present
during such Applicable

6

--------------------------------------------------------------------------------




Inspection. Laureate shall promptly provide Customer a copy of any report and
other written communication received from such governmental agency in connection
with each Applicable Inspection. Customer shall have the right to consult with
Laureate concerning Laureate's responses to each such communication. Laureate
shall timely provide Customer with a copy of its draft responses and final
responses prior to submission thereof.

        Section 8.    Compensation.    Customer shall pay Laureate the
development and service fees listed on Appendix 7 hereto (the "Service Fees")
for Services in accordance with the payment schedule set forth on Appendix 7
hereto, which Service Fees shall be subject to increase in accordance with
Section 9 hereto. Laureate will invoice the Customer for Product-Dedicated
Equipment purchased for the Program. An administrative fee equal to [*******]
percent [(***)] of Laureate's actual cost of Product-Dedicated Equipment
purchased for the Program will be added to the cost of Product-Dedicated
Equipment payable by Customer. Payments are due [******* (**)] days from the
invoice date, provided, however, (i) Service Fees' payments are due in
accordance with the payment schedule set forth on Appendix 7 hereto and (ii) if
Customer properly rejects a shipment of Bulk Intermediate or other materials
pursuant to Section 15(b), then payment shall be due, if at all, within [*******
(**)] days of receipt by Customer of notice from the Laboratory that the
invoiced Bulk Intermediate or other material is conforming or receipt by
Customer of replacement Bulk Intermediate, as the case may be. Late payments are
subject to an interest charge of [*******] percent [(***)] per month.

        Section 9.    Change Orders.    (a) The Service Fees are subject to a
number of specific and general assumptions. The specific assumptions relate to
the Scope and Program design and objectives, timing, capital expenditure
requirements, if any, and other matters relating to the completion of the
Program as set forth in the Scope (the "Program Assumptions"). In addition,
Laureate assumes that Customer will cooperate and timely perform its obligations
under this Agreement and Scope, that no force majeure event described in
Section 20 shall have occurred and that there are no changes to any applicable
laws, rules or regulations that materially and adversely affect the Program (the
foregoing assumptions together with the Program Assumptions, collectively, the
"Assumptions"); provided, however, that Customer's failure to cooperate and/or
perform such obligations shall relieve Laureate from its obligation to complete
the Services only to the extent that Customer's acts or omissions caused such
Laureate delay or failure. In the event that any of the Assumptions require
modification or the Program objectives cannot be achieved based on the
Assumptions (each being a "Modification") then the Scope may be amended as
provided in Section 9(b).

        (b)   In the event a Modification is identified by the Customer or by
Laureate, the identifying Party shall notify the other Party in writing as soon
as is reasonably practicable. Laureate shall use commercially reasonable efforts
to provide the Customer with a change order containing an estimate of the
required adjustments to the Service Fees within [******* (**)] business days of
receiving or delivering such notice (the "Change Order"). The Customer shall use
commercially reasonable efforts to respond in writing to such Change Order
promptly, but in any event within [******* (**)] days. If Customer does not
approve such Change Order within [******* (**)] days and has not terminated this
Agreement in accordance with Section 22 but wants the Program to be modified to
take into account the Modification, then Customer and Laureate shall use
commercially reasonable efforts to negotiate a mutually acceptable Change Order.
If practicable, Laureate may, in its sole discretion, continue to work on the
Program but Laureate shall not be obligated to continue to work on the Program
during any such negotiations. Laureate shall not commence work with respect to a
Change Order unless authorized by Customer in writing. Any disagreement between
the Parties concerning a Change Order (including, without limitation, the
failure of the Parties to agree upon a mutually acceptable Change Order) shall
be resolved in accordance with the dispute-resolution procedures set forth in
Section 17 hereof.

7

--------------------------------------------------------------------------------



        Section 10.    Confidential Information/Legal
Proceedings.    (a) Laureate will not disclose, without Customer's written
permission, Customer Confidential Information unless such disclosure: (i) is to
an Affiliate of Laureate that is under a similar obligation to keep such
information confidential; (ii) is to a subcontractor that is under a similar
obligation to keep such information confidential; (iii) is or becomes publicly
available other than as a result of a breach of this Agreement by Laureate;
(iv) is disclosed by a Third Party entitled to disclose it without restriction;
(v) is already known to Laureate as shown by its prior written records; (vi) is
independently developed by Laureate without the use of Customer Confidential
Information (including Customer Know-How) or (vii) is required by any law, rule,
regulation, order, decision, decree, subpoena or other legal process to be
disclosed. If such disclosure is requested by legal process, Laureate will use
commercially reasonable efforts to notify Customer of such legal process prior
to any disclosure to permit Customer to oppose such disclosure by appropriate
legal action.

        (b)   Customer will not disclose, without Laureate's written permission,
Laureate Confidential Information unless such disclosure: (i) is to an Affiliate
of Customer that is under a similar obligation to keep such information
confidential; (ii) is or becomes publicly available other than as a result of a
breach of this Agreement by Customer; (iii) is disclosed by a Third Party
entitled to disclose it without restriction; (iv) is already known to Customer
as shown by its prior written records; (v) is independently developed by
Customer without the use of Laureate Confidential Information (including
Laureate Know-How) or (vi) is required by any law, rule, regulation, order,
decision, decree, subpoena or other legal process to be disclosed. If such
disclosure is requested by legal process, Customer will use commercially
reasonable efforts to notify Laureate of such legal process prior to any
disclosure to permit Laureate to oppose such disclosure by appropriate legal
action.

        (c)   Laureate will not transfer any Materials without Customer's
written permission to any Third Party unless such transfer is to a pre-approved
subcontractor subject to the confidentiality obligations set forth in this
Section 10 and such transfer is consistent with the Program.

        (d)   If Laureate shall be obliged to provide testimony or records
regarding the Program in any legal or administrative proceeding, then Customer
shall reimburse Laureate for its reasonable out-of-pocket costs plus a
reasonable hourly fee for its employees or representatives at Laureate's
standard commercial rates.

        Section 11.    Work Product.    All work outputs (e.g., reports) will be
prepared on Laureate's standard format unless otherwise specified in the Scope.

        Section 12.    Inventions and Patents.    (a) Customer shall own all
right, title and interest in and to any and all Product Inventions, Customer
Know-How and Data, subject to Laureate's rights in the Data as set forth in
Sections 12(b) and (d). At Customer's request, Laureate will assign to Customer
any such Product Invention; provided, that, Customer requests such assignment,
in writing, within one year of notification of such Product Invention. If
Customer so requests, and at Customer's expense, Laureate will execute any and
all applications, assignments or other instruments and give testimony which
shall be necessary to apply for and obtain Letters of Patent of the US or of any
foreign country with respect to the Product Invention and Customer shall
compensate Laureate at its standard commercial rate for the time devoted to such
activities and reimburse it for expenses incurred.

        (b)   Laureate shall (i) retain all rights to any inventions relating to
manufacturing methods and processes including any production, purification and
aseptic filling process previously discovered or developed by Laureate and
(ii) own all rights in and to any Process Inventions and all Laureate Know How.

        (c)   Customer acknowledges that Process Inventions and Laureate Know
How are vested in Laureate and that Customer shall not have any right, title,
license or interest in or to any Laureate Know How or Process Inventions.

8

--------------------------------------------------------------------------------




        (d)   Customer hereby grants Laureate a non-exclusive, fully-paid
worldwide license to utilize Data generated during the course of the Program to
support applications necessary to apply for and obtain Letters of Patent of the
U.S. or of any foreign country with respect to Process Inventions, except for
any such Data that relates to a Bulk Intermediate or otherwise constitutes a
Product Invention. Laureate shall notify Customer in advance of any such
application and shall remove from such application any such Data that relates to
the Bulk Intermediate or constitutes a Product Invention.

        Section 13.    Independent Contractor.    The Parties' relationship, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any partnership, joint venture or similar business
relationship between the Parties. Neither Party is a legal representative of the
other Party and neither Party can assume or create any obligation,
representation, warranty or guarantee, express or implied, on behalf of the
other Party for any purpose whatsoever, except with the express prior written
consent of the other Party.

        Section 14.    Insurance.    (a) Laureate agrees to maintain a standard
property insurance policy covering the Materials, Process Equipment, Bulk
Intermediate, Process Dedicated Equipment and Process Consumables while under
the control and care of Laureate, during the performance of the Program.

        (b)   Customer agrees to maintain general liability insurance including
bodily injury, death and property damage in the amount of [**********] Dollars
(US [*****]) per occurrence and [**********] Dollars (US [*****]) in the
aggregate including product liability coverage during all times when the Bulk
Intermediate and Materials are being used clinically, covering the Cell Line,
Bulk Intermediate and Materials or any harms caused by the Cell Line, Bulk
Intermediate and Materials. Customer acknowledges that Customer shall bear risk
of injury to persons or property alleged to have been caused by the design,
manufacture, testing, instructions or warnings accompanying the Cell Line, Bulk
Intermediate or Materials or the use of the Cell Line, Bulk Intermediate or
Materials, including without limitation, patent or other intellectual property
rights of Third Parties alleged to have been infringed by the manufacture, use,
importation or sale of the Bulk Intermediate or Materials.

        (c)   Each of the insurance policies referenced in Section 14(a) and
(b) shall (i) be provided by an insurance carrier(s) reasonably acceptable to
the other Party, and (ii) show the other Party as additional named insured and
loss payee, as its interests may appear. Each Party shall furnish the other
Party with Certificates of Insurance for such insurance policies within [*******
(**)] days after the Effective Date. Such insurance policies shall remain in
effect throughout the term of this Agreement and shall not be canceled or
subject to a reduction of coverage or any other modification without the prior
written authorization of the other Party.

        Section 15.    Shipping; Inspection.    (a) Laureate shall package for
shipment Bulk Intermediate, or other samples in accordance with Customer's
written instructions and at the Customer's expense. All shipments will be F.O.B
the Facility and Customer shall bear all packaging, shipping and insurance
charges as per Appendix 8 hereto. Delivery of Bulk Intermediate or other samples
by Laureate shall be deemed to have taken place upon delivery to carrier at the
Facility. Title and risk of loss shall transfer to Customer on transfer to
Customer's designated carrier at the Facility. Laureate shall accept no
liability or responsibility and risk associated with the loss of Filled Products
once this transfer has occurred. Laureate shall retain representative samples of
Bulk Intermediate and Filled Products for record keeping, testing and regulatory
purposes, including in accordance with applicable laws, rules and regulations.

        (b)   If Customer reasonably determines that any shipment of Bulk
Intermediate or other Filled Product does not conform to the warranty set forth
in Section 19(f), then Customer shall give Laureate written notice of such
nonconformity (including a sample from such shipment) (i) within [****** (**)]
days after Customer's receipt of such nonconforming Bulk Intermediate or Filled
Product, in the case of non-conformities that can be ascertained by the exercise
of reasonable diligence, or (ii) within [

9

--------------------------------------------------------------------------------




********(**)] days after discovery thereof, in the case of other
non-conformities (including, without limitation, non-conformities relating to
stability), but in no event later than [******* (**)] days after Customer's
receipt of such Bulk Intermediate or Filled Product. If Laureate receives a
written notice of nonconformity under this Section 15(b), Laureate shall
undertake appropriate testing of the Customer provided [******* (**)] days after
receipt of such sample. If Laureate notifies Customer that it has not confirmed
such non-conformity or that no non-conformity exists, Customer shall submit the
disputed shipment for testing to an independent testing laboratory reasonably
acceptable to Laureate and of recognized standing in the industry (the
"Laboratory"). The findings of the Laboratory shall be binding on the Parties.
The expenses of such testing shall be borne by Laureate if the testing confirms
the non-conformity; otherwise, the testing expenses shall be borne by Customer.

        (c)   If any Bulk Intermediate or Filled Product delivered to Customer
pursuant to this Agreement does not conform to the warranty set forth in
Section 19(f) and Customer notifies Laureate of such nonconformity in accordance
with Section 15(b), then (i) Laureate shall reimburse or credit Customer with
all direct out-of-pocket costs actually incurred by Customer directly related to
such non-conforming Bulk Intermediate or Filled Product including transportation
and holding charges incurred by Customer in connection with such non-conforming
Bulk Intermediate or Filled Product and (ii) Laureate shall replace the
non-conforming Bulk Intermediate or Filled Product with substitute Bulk
Intermediate or Filled Product that conforms to the warranty set forth in
Section 19(f) within [******* (**) *******] from the later of the date Customer
notifies Laureate of such non-conformity or the Laboratory confirms the
non-conformity, as the case may be.

        (d)   If the XCell Bioreactor Production Run described in Appendix 7
hereto should fail and such failure is attributable to any reason other than the
Materials or Information furnished by Customer to Laureate as described in
Appendix 2 of this Agreement, Laureate shall promptly conduct an additional
Bioreactor Production Run, and cGMP purification of the unpurified Bulk
Intermediate resulting therefrom, at its sole expense.

        Section 16.    Default.    (a) If Laureate is in default of its material
obligations under this Agreement, then Customer shall promptly notify Laureate
in writing of any such default. Laureate shall have a period of [******* (**)]
days from the date of receipt of such notice within which to cure such default;
provided, that, if such default renders the Program invalid, then Laureate
shall, at Customer's option, either (1) repeat the Program at Laureate's cost
within a time period mutually agreed to by Laureate and Customer or (2) refund
the Service Fees paid by Customer. If Laureate shall fail to cure such default
within the specified cure period or repeat the Program, as the case may be, then
Customer shall have the right to immediately terminate this Agreement. In the
event of such termination, Customer's sole remedy shall be (a) to the extent
that the default has rendered the Program invalid, Laureate shall refund the
Service Fees paid by Customer and (b) to the extent that the default has not
rendered the Program invalid and Laureate has, prior to the effective date of
termination, supplied Customer with Bulk Intermediate that may be used by
Customer in a future program, Laureate's liability to Customer under this
Agreement for such default shall be reduced by the portion of the Service Fees
attributable to such usable Bulk Intermediate.

        (b)   If Customer is in default of its material obligations under this
Agreement, Laureate shall promptly notify Customer in writing of any such
default. Customer shall have a period of [******* (**)] days from the date of
receipt of such notice within which to cure such default; provided, that, if
Customer fails to cure such breach within the specified cure period, this
Agreement shall, at Laureate's option, immediately terminate. Notwithstanding
the cure period specified in the preceding sentence, if Customer fails to make
any payment to Laureate within the time period specified in Section 8 and/or
Appendix 7 attached hereto, Laureate may, in its discretion, suspend performance
of the Program until Laureate receives such outstanding payment.

10

--------------------------------------------------------------------------------




        (c)   UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE ENTITLED TO
INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES ARISING IN CONNECTION
WITH THE DEFAULT OR BREACH OF ANY OBLIGATION OF THE OTHER PARTY UNDER THIS
AGREEMENT, INCLUDING THE SCOPE AND ANY DOCUMENTS OR APPENDICES ATTACHED HERETO.

        Section 17.    Dispute Resolution.    (a) In the event any dispute shall
arise between the Customer and Laureate with respect to any of the terms and
conditions of this Agreement or the Program, then senior executives of the
Customer and Laureate shall meet as promptly as practicable after notice of such
dispute to attempt to resolve in good faith such dispute.

        (b)   If the Customer and Laureate are unable to satisfactorily resolve
any such dispute, then such dispute shall be finally settled by arbitration in
accordance with this Section 17. The arbitration will be held in the State of
New York and except as noted below, shall be conducted in accordance with the
rules of the American Arbitration Association (or such successor organization)
by two (2) arbitrators appointed, one by each Party. If the arbitrators
appointed cannot agree on the resolution of the dispute within [******* (**)]
days after the dispute is submitted to them, they shall thereupon appoint a
third arbitrator, and if they fail to agree upon a third arbitrator within
[******* (**)] days after a deadlock is declared by either arbitrator, a third
arbitrator will be appointed by the American Arbitration Association (or such
successor organization) upon the request of either arbitrator. The arbitrators
shall have no authority to vary from or ignore the terms of this Agreement and
shall be bound by controlling law. Finally, the Parties may seek judicial
intervention for emergency relief, such as restraining orders and injunctions
where appropriate. During the term of the arbitration proceeding, Laureate, in
its sole and exclusive determination, upon written notice to Customer, may cease
providing any products and performing any services or other obligations related
to the subject matter of the dispute.

        (c)   Any decision by the initial two (2) arbitrators or the third
arbitrator and either one of the initial two (2) arbitrators in agreement with
the third arbitrator shall be binding upon the Parties and may be entered as
final judgment in any court having jurisdiction. The cost of any arbitration
proceeding shall be borne by the Parties as the arbitrators shall determine if
the Parties have not otherwise agreed. The arbitrators shall render their final
decision in writing to the Parties.

        Section 18.    Indemnification.    (a) Laureate shall indemnify Customer
and its Affiliates and their respective officers, directors and employees (the
"Customer Group") from any loss, cost, damage or expense (a "Loss") arising from
any lawsuit, action, claim, demand, assessment or proceeding (a "Claim") for
(i) personal injury to Program participants or to any employee of Customer or
its Affiliates or its subcontractors or property damage arising or occurring
during the conduct of the Program, except as described in Section 18(b)(i) of
this Agreement, (ii) the gross negligence or intentional misconduct of Laureate
in the performance of its obligations under this Agreement, including without
limitation, the Scope or the Program; (iii) Laureate's failure to follow the
Scope or any Customer Regulatory Designation or (iv) Laureate's material breach
of any of the representations, warranties or covenants contained in this
Agreement; provided, that, if such Loss or Claim arises in whole or in part from
Customer's gross negligence or intentional misconduct, then the amount of the
Loss that Laureate shall indemnify the Customer Group for pursuant to this
Section 18 shall be reduced by an amount in proportion to the percentage of
Customer's responsibilities for such Loss as determined in accordance with
Section 17 or in a binding settlement between the Parties.

        (b)   Customer shall indemnify and defend Laureate and its Affiliates
and their respective officers, directors, employees and agents (the "Laureate
Group") from any Claim or Loss arising from (i) personal injury or property
damage to a participant in the Program, any employee of the Laureate Group or
any Third Party caused by the Cell Line, Materials, Product-Dedicated Equipment
or Process Consumables provided by Customer for use in the Program, except to
the extent that such personal injury or property damage is due to the gross
negligence or intentional misconduct of such employee or

11

--------------------------------------------------------------------------------




participant or due to the failure of Laureate to comply with the Scope; (ii) the
harmful or otherwise unsafe effect of the Materials or Process Consumables
provided by Customer for use in the Program; (iii) the use, consumption, sale,
distribution or marketing of the Bulk Intermediate by Customer or any Third
Party to whom Customer transfers such Bulk Intermediate; (iv) the gross
negligence or intentional misconduct of Customer in the performance of its
obligations under this Agreement, including without limitation, the Scope or the
Program; (v) the infringement by the Materials of any patents or other
intellectual property rights vested in any Third Party, provided that Laureate
has performed the Program in accordance with the Scope; (vi) Laureate's
compliance with the Customer Regulatory Designation; (vii) Customer's material
breach of any of the representations, warranties or covenants contained in this
Agreement or (viii) the contamination of Laureate's Equipment or Facility that
is directly caused by noxious, toxic, infectious, and/or corrosive agents
("Contamination") in the Cell Line or any Materials provided by Customer to
Laureate solely to the extent that said Contamination can be conclusively
determined to have arisen from such Cell Line or Materials; provided, that,
(a) if such Loss or Claim arises in whole or in part from Laureate's gross
negligence or intentional misconduct, then the amount of such Loss that Customer
shall indemnify the Laureate Group for pursuant to this Section 18 shall be
reduced by an amount in proportion to the percentage of Laureate's
responsibilities for such Loss as determined in accordance with Section 17 or in
a binding settlement between the Parties and (b) to the extent that any such
Contamination results from Laureate's gross negligence or failure to follow the
Laureate SOP or the terms of this Agreement, then Laureate will assume that
share of responsibility and liability for such direct damages as may be
determined in accordance with Section 17 or a binding settlement between the
Parties. Laureate agrees to use commercially reasonable efforts to mitigate any
damages incurred by it in the event of a Contamination.

        (c)   Upon receipt of notice of any Claim that may give rise to a right
of indemnity from the other Party hereto, the Party seeking indemnification (the
"Indemnified Party") shall give written notice thereof to the other Party (the
"Indemnifying Party") of the Claim for indemnity. Such Claim for indemnity shall
indicate the nature of the Claim and the basis therefore. Promptly after a Claim
is made for which the Indemnified Party seeks indemnity, the Indemnified Party
shall permit the Indemnifying Party, at its option and expense, to assume the
complete defense of such Claim, provided, that (i) the Indemnified Party will
have the right to participate in the defense of any such Claim at its own cost
and expense; (ii) the Indemnified Party may assume the complete defense of such
claim at the Indemnifying Party's cost and expense if the Indemnified Party
shall have reasonably concluded upon the advice of outside counsel that there is
a conflict of interest between the Indemnified Party and the Indemnifying Party;
(iii) the Indemnifying Party will conduct the defense of any such Claim with due
regard for the business interests and potential related liabilities of the
Indemnified Party; and (iv) the Indemnifying Party will, prior to making any
settlement, consult with the Indemnified Party as to the terms of such
settlement. In addition, the Indemnifying Party will not, in defense of any such
Claim, except with the prior written consent of the Indemnified Party, not to be
unreasonably withheld, consent to the entry of any judgment or enter into any
settlement which does not include, as an unconditional term thereof, the giving
by the claimant or plaintiff to the Indemnified Party of a release from all
liability in respect thereof. After notice to the Indemnified Party of the
Indemnifying Party's election to assume the defense of such Claim, the
Indemnifying Party shall only be liable to the Indemnified Party for such
reasonable legal or other expenses subsequently incurred by the Indemnified
Party in connection with the defense thereof at the request of the Indemnifying
Party. As to those Claims with respect to which the Indemnifying Party does not
elect to assume control of the defense, the Indemnifying Party shall be liable
for all reasonable legal or other expenses incurred by the Indemnified Party in
connection with the defense thereof and the Indemnified Party will afford the
Indemnifying Party an opportunity to participate in such defense at the
Indemnifying Party's own cost and expense, and will not settle or otherwise
dispose of any of the same without the written consent of the Indemnifying
Party.

12

--------------------------------------------------------------------------------




        (d)   Limitations on Total Liability.

        (i)    Product Loss.    Laureate's aggregate liability resulting from
the loss, destabilization, alteration or contamination of a particular Batch of
Bulk Intermediate in crude or purified form wherein such Bulk Intermediate is
lost, destabilized, altered or contaminated such that it cannot be used in
clinical trials or cannot be placed into commerce, shall not exceed
[*****************************************].

        (ii)    Indemnity.    Laureate's aggregate liability in respect of any
Claim by Customer shall not exceed [*****************************************].
Customer's aggregate liability in respect of any Claim by Laureate shall not
exceed [*****************************************].

        Section 19.    Representation.    (a) Customer hereby represents and
warrants to Laureate that it has legal title and/or a valid license to the Cell
Line, Materials, and Bulk Intermediate provided by Customer to Laureate for use
in the Program.

        (b)   Customer covenants that it will, during the term of this
Agreement, maintain legal title to and/or a valid license or right to use the
Cell Line, Materials, Bulk Intermediate and/or the Customer Confidential
Information supplied to Laureate under this Agreement. Customer will notify
Laureate immediately if Customer knows or should know that it is no longer
entitled to supply the Cell Line, Materials, process patents Bulk Intermediate
and/or the Customer Confidential Information to Laureate or that the use by
Laureate of any of the foregoing infringes or is alleged to infringe any rights
(including any intellectual or industrial property rights) vested in any Third
Party.

        (c)   Customer hereby represents and warrants to Laureate that it has
performed all testing that may be reasonably required to assure that the
Materials and the Cell Line are safe, stable and effective and pose no
environmental risk if used in accordance with the Scope and are and will be in
compliance with all federal, state and local laws and regulations required for
use, distribution and testing of such Materials and the Cell Line if used in
accordance with the Scope.

        (d)   Customer hereby represents to Laureate that any technical or
regulatory information or documentation supplied by Customer or on its behalf to
Laureate (including, but not limited to, process details, analytical methods,
Specifications, development reports, technology transfer documents, plans,
engineering documents and other documents) and required for execution of the
Program is accurate in all material respects.

        (e)   Each Party hereby represents and warrants to the other Party that
it has full power and authority to enter into, deliver and perform its
obligations under this Agreement, and it has taken all action required to
authorize the execution and delivery of this Agreement and to consummate the
transactions contemplated hereby, and the person signing this Agreement on
behalf of such Party has been duly authorized to act on behalf of and to bind
such Party.

        (f)    Laureate warrants and represents to Customer that (i) the Program
will be performed diligently, (ii) it will use all commercially reasonable
efforts to achieve the estimated deadlines for the Program, (iii) the Bulk
Intermediate and Filled Product will (A) meet the Specifications set forth in
the Program at the time of delivery to Customer, and (B) have been manufactured
and shipped in accordance with Customer's written instructions or applicable
Good Manufacturing Practices and all other applicable laws, rules and
regulations. Further, Laureate warrants and represents to Customer that, during
the term of this Agreement, Laureate will have obtained and maintained such
approvals as may be required under applicable laws, rules and regulations to
operate the Facility for the purposes contemplated by this Agreement.

13

--------------------------------------------------------------------------------



        (g)   Laureate further represents and warrants to Customer that it has
not been debarred, is not subject to a pending debarment and that it will not
use in any capacity, in connection with the Services to be performed under this
Agreement, any person who has been debarred pursuant to Section 306 of the
Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 335a ("Section 306"), or who
is the subject of a conviction described in Section 306. Laureate further agrees
to promptly inform Customer in writing if Laureate or any person who is
performing Services hereunder on Laureate's behalf is debarred or is the subject
of a conviction described in Section 306, or if any action, suit, claim,
investigation, or legal or administrative proceeding is pending or, to
Laureate's knowledge, is threatened, relating to the debarment or conviction of
Laureate or any person performing Services hereunder on Laureate's behalf.

        (h)   THE EXPRESS WARRANTIES OF LAUREATE SET FORTH IN THIS SECTION 19
ARE IN LIEU OF ALL CONDITIONS, WARRANTIES AND STATEMENTS IN RESPECT OF THE
PROGRAM AND/OR THE DRUG SUBSTANCE, WHETHER EXPRESS OR IMPLIED BY STATUTE, CUSTOM
OF THE TRADE OR OTHERWISE INCLUDING ANY SUCH CONDITION, WARRANTY OR STATEMENT
RELATING TO THE DESCRIPTION OR QUALITY OF THE DRUG SUBSTANCE UPON COMPLETION OF
LAUREATE'S SERVICES, ITS MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
USE UNDER ANY CONDITIONS, WHETHER OR NOT KNOWN TO LAUREATE, AND THAT ANY SUCH
CONDITION, WARRANTY OR STATEMENT IS EXCLUDED FROM THIS AGREEMENT.

        Section 20.    Force Majeure.    Either Party shall be excused from
performing its respective obligations under this Agreement if its performance is
delayed or prevented by any event beyond such Party's reasonable control,
including, but not limited to, acts of God, fire, explosion, weather, disease,
war, terrorism, insurrection, civil strife, riots, government action or power
failure, provided that such performance shall be excused only to the extent of
and during such disability. Any time specified for completion of performance in
the Scope falling due during or subsequent to the occurrence of any such force
majeure events shall be automatically extended for a period of time reasonably
necessary to recover from such event. Laureate will promptly notify Customer if,
by reason of any force majeure event, Laureate is unable to meet any such time
for performance specified in the Scope. If any part of the Program is invalid as
a result of such force majeure event, Laureate will, upon written request from
Customer, but at Customer's sole cost and expense, repeat that part of the
Program affected by the force majeure event and Laureate's repeat of that part
of the Program shall be Customer's sole and exclusive remedy with respect
thereto.

        Section 21.    Use of Names.    Each party shall be permitted to use the
name and logo of the other Party in the promotion of its business. Usage shall
be permitted for (i) promotional purposes, (ii) sales and marketing materials,
(iii) web sites and (iv) other customary business uses agreed to by the Parties.
Without the consent of the other Party, such usage shall be limited to general
factual statements concerning the relationship between Laureate and Customer,
including without limitation, that Laureate and Customer have entered into an
agreement for the provision of production, purification and aseptic filling
services to Customer but shall not include any financial or any other terms.

        Section 22.    Term; Termination.    (a) This Agreement shall commence
on the Effective Date and shall continue in full force and effect until
December 31, 2005, unless earlier terminated in accordance with the terms of
this Agreement. Customer may for any reason and at any time terminate the
Program prior to completion of the Program by giving [******* (**)] days written
notice to Laureate. In such event Laureate shall comply with such notice to
terminate work on the Program by the expiration of such [******* (**)] day
notice period and use its commercially reasonable efforts to reduce cost to
Customer, and Customer shall pay Laureate all of its costs incurred up to and
through the expiration of such [******* (**)] notice period (for each Service
Fee for which the final installment payment is not due and owing prior to the
expiration of such [******* (**)] day period, Laureate shall

14

--------------------------------------------------------------------------------




be compensated for the services performed with respect to such Service Fee on an
hourly basis based on Laureate's then current hourly rates).

        (b)   The termination of this Agreement for any reason shall not relieve
either Party of its obligation to the other Party with respect to
(i) compensation for services performed (Sections 8, 9 and 22 and Appendix 7
hereto) (ii) confidentiality of information (Section 10), (iii) work product
(Section 11), (iv) inventions and patents (Section 12), (v) insurance
(Section 14), (vi) indemnification (Section 18), and (vii) consents for
advertising purposes and publications (Section 23).

        Section 23.    Assignment.    This Agreement may not be assigned or
otherwise transferred by either Party without the prior written consent of the
other Party; provided, however, either Party may, without such consent, assign
this Agreement (i) in connection with the transfer or sale of all or
substantially all of the assets of such Party or, in the case of Customer, the
Cell Line or Bulk Intermediate; (ii) in the event of the merger or consolidation
of a Party hereto with another company; or (iii) to any Affiliate of the
assigning Party. Any purported assignment in violation of the preceding sentence
shall be void. Any permitted assignee shall assume all obligations of its
assignor under this Agreement, provided, however, that if Customer assigns this
Agreement to an Affiliate, Customer shall continue to remain obligated under
this Agreement.

        Section 24.    Notice.    (a) All notices to be given as required in
this Agreement shall be in writing and may be delivered personally, or mailed
either by a reputable overnight carrier with required receipt signature or
certified mail, postage prepaid, return receipt requested, to the Parties at the
addresses set forth above or at such other address as either Party may provide
by written notice to the other Party in accordance with the provisions of this
Section 24. Such notice shall be effective: (i) on the date sent, if delivered
personally or by facsimile (receipt of which is confirmed); (ii) the date of
delivery if sent by overnight carrier; or (iii) on the date received if sent by
certified mail.

        If to Customer

ImmunoGen, Inc.
128 Sidney Street
Cambridge, MA 92139-4239
Attn: Chief Financial Officer
Telefax: 617-995-2510

        If to Laureate:

Laureate Pharma L.P.
201 College Road East
Princeton, NJ 08540
Attn: Robert J. Broeze, Ph.D., President
Telefax: (609) 520-3963

        With a copy to:

Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ 07068
Attention: Jack D. Hogoboom, Esq.
Telephone: (973) 597-2500
Facsimile: (973) 597-2400

        Section 25.    Choice of Law.    This Agreement and all matters arising
directly or indirectly hereunder, shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict or choice of laws rules.

15

--------------------------------------------------------------------------------



        Section 26.    Headings.    The heading of each paragraph of this
Agreement is for descriptive purposes only and shall not be deemed to modify or
qualify any of the provisions, rights, or obligations set forth in this
Agreement.

        Section 27.    Waiver/Severability.    No waiver of any provision of
this Agreement, whether by conduct or otherwise, in any one or more instances
shall be deemed to be or be construed as a further or continuing waiver of any
such provision, or of any other provision or condition of this Agreement. The
invalidity of any portion of this Agreement shall not affect the validity, force
or effect of the remaining portions of this Agreement. If it is ever held that
any provision hereunder is too broad to permit enforcement of such provision to
its fullest extent, such provision shall be enforced to the maximum extent
permitted by law.

        Section 28.    Entire Agreement; Modification/Counterparts.    This
Agreement (including the Scope and Appendices attached hereto) sets forth the
entire agreement between the Parties hereto with respect to the performance of
the Program by Laureate for Customer and as such, supersedes all prior and
contemporaneous negotiations, agreements, representations, understandings, and
commitments with respect thereto and shall take precedence over all terms,
conditions and provisions on any purchase order form or form of order
acknowledgment or other document purporting to address the same subject matter.
This Agreement shall not be waived, released, discharged, changed or modified in
any manner except by an instrument signed by the duly authorized officers of
each of the Parties hereto, which instrument shall make specific reference to
this Agreement and shall express the plan or intention to modify same. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument. In the event of any conflict between this Agreement and the Scope,
as it may be modified as provided herein, the terms of this Agreement shall
control. For purposes of execution, facsimile signatures shall be deemed
originals.

Signature Page Follows

16

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written by their duly authorized officers.

    LAUREATE PHARMA, L.P.
 
 
 
 
By:
 
Laureate Pharma, Inc., its general partner
 
 
 
 
By:
 
/s/  ROBERT J. BROEZE      

--------------------------------------------------------------------------------

        Name:    Robert J. Broeze, Ph.D.         Title:      President
 
 
 
 
IMMUNOGEN, INC.
 
 
 
 
By:
 
/s/  JOHN M. LAMBERT      

--------------------------------------------------------------------------------

        Name:    John M. Lambert, Ph.D.         Title:      Senior Vice
President—Pharmaceutical
               Development

17

--------------------------------------------------------------------------------




APPENDIX 1

Cell Lines and Their Products


1.[*************] antibody [*********], produced by the [********] CHO cell
line, that will be conjugated at ImmunoGen with a cytotoxic compound and studied
as an anti-tumor agent in human clinical trials

--------------------------------------------------------------------------------




APPENDIX 2

Scope of Work


Materials and Information to be Provided by Customer

        Customer shall provide the following information and materials to
Laureate:

1.A Technology Transfer Information Package that includes:

a.Information about the Cell Line and the monoclonal antibody that it produces
including results of sterility, mycoplasma and additional adventitious agent
testing and characterization of the Cell Line.

b.Known information and procedures pertaining to the production, purification,
impurities, testing, stability and use of the Bulk Intermediate, including
Laureate's Product Information Questionnaires for "Contract Production
Services," "Contract Purification Services" and "Aseptic Filling Services" as
appropriate for each Product.

2.Production Cell Line

3.Purified monoclonal antibody (at least 5 mg) for use by Laureate for a
preliminary reference standard.

        Proposed specifications for the Bulk Intermediate and intermediates and
results of testing carried out by Customer by its agent. Final specifications to
be agreed upon by Laureate and Customer.

--------------------------------------------------------------------------------




APPENDIX 3

Scope of Work


Scope of Activities To Be Performed By Laureate

1.Carry out a non-GMP tech transfer of the hollow-fiber production process, in
the Maximizer hollow-fiber bioreactor, using two hollow-fiber cartridges.
Provide a summary of results.

2.Carry out a tech transfer of the purification process, using harvest material
collected from the Maximizer hollow-fiber bioreactor. Harvest containing at
least 1 g of antibody will be required for the tech transfer. Provide a summary
of results.

3.Acquire equipment and other supplies necessary to perform cGMP cell culture of
the [********] CHO cell line, including culture-ware sets for the XCell
hollow-fiber bioreactor and cell culture media.

4.Acquire equipment and other supplies necessary to perform cGMP purification of
the [********] antibody from the hollow-fiber bioreactor harvests.

5.Using the information gained from steps 1 and 2 and in consultation with
Customer, complete two 6-cartridge XCell bioreactor cGMP runs to produce harvest
containing antibody. Each run will last approximately [****] days.

6.Prepare end of production cell bank.

7.During the runs, take test samples each workday for metabolic testing and
during the harvest phase, titer samples for IgG concentration.

8.Carry out cGMP purification of the antibody from the bioreactor harvests, fill
resulting bulk purified product into sterile PETG bottles and label the bottles
according to copy provided by Customer.

9.Ship bulk purified product to Customer for further manufacturing.

10.Send samples to Customer for testing.

11.Send a copy of the completed Batch Record documentation to Customer for
review as outlined in the Quality Agreement.

12.Send a Certificate of Analysis and a Certificate of Compliance as defined in
the Quality Agreement to the Customer.

--------------------------------------------------------------------------------




APPENDIX 4

Testing to be Provided by Laureate


        Cell Line

Review of Cell Line Certificate of Analysis and supporting documentation
provided by Customer and testing vendors

        Materials

Review of information or Certificate of Analysis provided by Customer or its
testing vendor

Identity testing as appropriate

        Bulk Intermediate

The following is a list of tests and specifications for the Bulk Intermediate to
be performed by Laureate and will define Laureate's internal release
specification.

• Appearance   Clear to opalescent Liquid
• Protein Concentration (A280nm)
 
[***************]
• Class/subclass
 
IgG1 Kappa
• Purity (HPLC SEC)
 
[***************]
• pH
 
6.5 ± 0.1
• Endotoxin
 
£ 1.0 EU/mg

Customer will repeat select tests done by Laureate and will perform the
following tests:

• Isoelectric Focusing   Report pI range of major bands
• Competition binding
 
[***************]
• Molecular integrity
 
Gel pattern equivalent to reference • (reduced SDS-PAGE)    
• Molecular Integrity
 
Gel pattern equivalent to reference • (non-reduced SDS-PAGE)    
• Host Cell Protein
 
Report Result
• Protein A
 
Report Result
• Residual DNA
 
[***************]
• Sterility
 
Passes

Upon completion of all testing by Laureate and Customer, the Customer's Quality
department will review all the testing results along with all the documentation.
If all testing and results are reasonably acceptable to Customer's Quality
department, Customer will release the batch.

--------------------------------------------------------------------------------




APPENDIX 5

Approved Subcontractors and Services


Subcontractor


--------------------------------------------------------------------------------

  Service Provided


--------------------------------------------------------------------------------


[***************]
 
Sterility, analytical and bioburden testing
[***************]
 
Analytical Testing
[***************]
 
Testing, Cell Banking, Viral Clearance Studies
[***************]
 
Testing, Cell Banking, Viral Clearance Studies
[***************]
 
Testing, Cell Banking Viral Clearance Studies

--------------------------------------------------------------------------------




APPENDIX 6

Access and Audits


1.Access to production areas:

        During production runs, it may be possible to arrange Customer access to
the manufacturing floor, if space allows. Laureate escort will be assigned and
will accompany the Customer at all times while in controlled areas of the plant.
During this time it is critical that the Customer:

1.Follows all GMP / access / gowning / safety procedures as directed by Laureate
personnel.

2.Does not touch or operate any equipment in the production area.

3.Does not direct manufacturing personnel. Suggestions or recommendations may be
made to an area Manager or Director.

4.Does not remove any documentation or in-process data. Requests for
documentation must be made in writing to an area Manager or Director. Any
documentation provided in this fashion will be tracked by the area Director.

5.Makes all requests for additional immediate in-process sampling, in writing to
the area Manager or Director with full justification, prior to sampling.

6.Does not enter areas where production is ongoing for another customer.

7.Does not take any photos inside any Laureate facility. Laureate can provide
digital photographs as appropriate.

8.Lack of adherence to these very basic guidelines will result in immediate loss
of access to production areas.



2.Audits—Existing Customers:


1.Laureate will support 1 (one) audit during each [********] period of an active
contract, to be billed on a time and materials basis or as specified in the
contract.

2.The audit may be performed by the Customer or by an external Third Party, with
Third Party costs being at the sole expense of the Customer. A maximum of [**]
auditors / Customer participants will be allowed to take part in the actual
audit, due to space limitations and dedicated Laureate personnel availability.

3.Dates for the audit must be arranged and agreed with Laureate a minimum of
[********] prior to the audit. Laureate reserves the right to make final
approval of audit dates, based on availability of the facility and appropriate
Laureate personnel.

4.Confidentiality agreements must be in place with all parties participating in
the audit, prior to scheduling the audit.

5.[********] weeks before the audit occurs, a list of areas / topics to be
covered in the audit will need to be received by Laureate. This will allow
Laureate to ensure appropriate Laureate personnel availability during the audit,
while also ensuring minimal impact to programs in production for other
customers.

6.No access will be allowed into areas where production is underway for another
customer.

7.Any audit observations being sent to Laureate for review or response must be
provided by the Customer, not directly from a Third Party auditor. Laureate will
formally respond to audit findings within [***] days.

8.All audit observations are confidential, covered in the confidentiality
agreement between Laureate and the Customer, and may not be shared with any
other Person without express written permission. All Third Party auditors must
also sign confidentiality agreements with Laureate confirming adherence to this
condition and may not share their findings beyond the Customer who contracts the
audit, without express written permission from Laureate.

--------------------------------------------------------------------------------






APPENDIX 7

Service Fees and Payment Schedule


Service


--------------------------------------------------------------------------------

  Price


--------------------------------------------------------------------------------

  Payment Terms*


--------------------------------------------------------------------------------

Tech transfer of Production and Purification Processes, including a 2-cartridge
run in Laureate's pilot-scale hollow-fiber bioreactor (Maximizer).   $[********]
  Due upon contract signing
Preparation of cGMP Documentation
 
$[********]
 
[********]
Two XCell Bioreactor Production Runs
 
$[********]
 
•  [********]
 
 
 
 
•  [********]
 
 
 
 
•  [********]
Additional Bioreactor Production Run if required
 
$[********]
 
•  [********]
 
 
 
 
•  [********]
 
 
 
 
•  [********]
cGMP Purification of Bulk Intermediate from bioreactor harvest
 
$[******]/run
 
•  [********]
 
 
 
 
•  [********]
 
 
 
 
•  [********]
Release and Stability Testing
 
[********]
 
[********]
Other Activities
 
[********]
 
[********]

*Notes:

•[********].

•[********].

•[********].

•[********].

--------------------------------------------------------------------------------






APPENDIX 8

Shipping


        The shipment and timely arrival of samples, Bulk Intermediate and other
materials that Laureate produces and stores for Customer is critical to keep the
Program on schedule.

        Laureate requires a minimum of one week's notice prior to shipping (not
prior to receipt at a remote location). One week's notice is reasonable for the
vast majority of the shipments. Laureate recognizes that there will be instances
that will necessitate shipping materials where a one week notice is not
possible. Laureate will continue to meet those requirements, however, there will
be an additional charge for shipments that need to occur with less than the one
week notice. The charges for shipping are summarized in the table below.
Customer will be responsible for the cost of shipping and insurance. Customer
will provide contact and account information for approved shipping agent.
Customer will review and authorize shipping configuration.

        Prior to shipment, Bulk Intermediate will be stored at Laureate under
cGMP compliance conditions, which will include but not be limited to the
following:

        Temperature controlled and monitored

        Controlled access

        Back-up power supply

        Call out service for alarms generated outside of normal business hours

        Shipping Policy:

Notice Period
Prior To Shipping


--------------------------------------------------------------------------------

  Shipping Charge

--------------------------------------------------------------------------------

  Additional Fee
For Expedited Shipments

--------------------------------------------------------------------------------

[**]   [***]   [*****]
[**]
 
[***]
 
[*****]
[**]
 
[***]
 
[*****]
[**]
 
[***]
 
[*****]

--------------------------------------------------------------------------------





QuickLinks


BIOPHARMACEUTICAL DEVELOPMENT AND SERVICES AGREEMENT
W I T N E S S E T H
APPENDIX 1 Cell Lines and Their Products
APPENDIX 2 Scope of Work
APPENDIX 3 Scope of Work
APPENDIX 4 Testing to be Provided by Laureate
APPENDIX 5 Approved Subcontractors and Services
APPENDIX 6 Access and Audits
APPENDIX 7 Service Fees and Payment Schedule
APPENDIX 8 Shipping
